MEMORANDUM *
The BIA affirmed the IJ’s adverse credibility finding, and the record supports this finding, as petitioner’s testimony was inconsistent with his asylum application, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and implausible, see Don v. Gonzales, 476 F.3d 738, 743 (9th Cir.2007). Substantial evidence thus supports the finding that petitioner isn’t eligible for asylum, see 8 U.S.C. § 1252(b)(4)(B), so he is also necessarily ineligible for withholding of removal, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Petitioner’s claim for relief under the Convention Against Torture (CAT) fails because a reasonable adjudicator would not be compelled to find that it’s more likely than not that he would be tortured if removed. See 8 C.F.R. § 1208.16(c)(2).
Even if we were to assume that the BIA didn’t affirm the IJ’s adverse credibility finding, petitioner wouldn’t be eligible for asylum, withholding of removal or CAT relief. A single beating incident that didn’t require hospitalization and didn’t cause petitioner to apply for asylum when he was previously in the United States, and vague threats don’t amount to persecution, see Li v. Ashcroft, 356 F.3d 1153, 1158 (9th Cir.2004) (en banc), or torture, see 8 C.F.R. § 1208.18(a)(1).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.